Citation Nr: 0722839	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-34 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date earlier than November 13, 
2001 for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1966 to July 1969 and from November 1969 to August 
1971.  Service in Vietnam is indicated by the evidence of 
record.

Procedural history

The remote procedural history of this case will be discussed 
in detail in the Board's analysis below.

In November 2001, the veteran filed a claim of entitlement to 
service connection for PTSD.  Service connection for PTSD was 
granted in an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia; an effective date of November 13, 2001 was 
assigned.  In February 2004, the veteran disagreed with the 
assigned effective date, specifically requesting an effective 
date of August 24, 1971.  An August 2004 rating decision of 
the RO denied the veteran's claim for entitlement to an 
effective date earlier than November 13, 2001 for the grant 
of TDIU.  The veteran filed a notice of disagreement in 
regards to the August 2004 rating decision.  He requested 
review by a decision review officer (DRO).  The DRO conducted 
a de novo review of the claim and confirmed the RO's findings 
in an October 2005 statement of the case (SOC).  The appeal 
was perfected with the submission of the veteran's 
substantive appeal (VA Form 9) in October 2005.

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a personal hearing which 
was conducted in Washington, D.C. in July 2006.  The 
transcript of the hearing is associated with the veteran's 
claims folder.


FINDINGS OF FACT

1.  A claim for entitlement to service connection for PTSD 
was received on November 13, 2001.

2.  In an August 2003 decision, the RO granted service 
connection for PTSD, assigning an effective date of November 
13, 2001.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 13, 
2001 for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an effective date earlier than the 
currently assigned November 13, 2001 for the grant of service 
connection for PTSD.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then will then 
render a decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002).

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  
Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim in a letter dated June 3, 
2004, whereby the veteran was advised of the provisions of 
the VCAA.  Moreover, the veteran was provided specific notice 
as to effective dates in the above-referenced June 2004 
letter, which  instructed the veteran that effective date 
determinations are based upon "the date of receipt of such 
application or the date entitlement arose, whichever is 
later."  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  In any event, no 
VCAA notice is necessary in this case because, as is more 
thoroughly explained below, the outcome of this earlier 
effective date claim depends exclusively on documents which 
are already contained in the veteran's VA claims folder.  The 
Court has held that a veteran claiming entitlement to an 
earlier effective date is not prejudiced by failure to 
provide him with VCAA notice of the laws and regulations 
governing effective dates, if, based on the facts of the 
case, entitlement to an earlier effective date is not shown 
as a matter of law.  See Nelson v. Principi, 18 Vet. App. 
407, 410 (2004).  No additional development could alter the 
evidentiary or procedural posture of this case. In the 
absence of potential additional evidence, no notice is 
necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
claimant].

It is clear from the veteran's communications that he is 
cognizant as to what is required of him and of VA.  Moreover, 
the veteran has been ably represented by his service 
organization in this matter.  The veteran has not indicated 
there is any outstanding evidence relevant to this claim.   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

As was alluded to above, the outcome of this earlier 
effective date claim rests with evidence which is already in 
the claims folder, which will be discussed below.  
There is no indication that any relevant evidence is missing 
from the claims folder.


In addition, general due process considerations have been 
satisfied.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran has been accorded ample 
opportunity to present evidence and argument on this matter.  
As noted in the Introduction, the veteran testified at a 
personal hearing before the undersigned Veterans Law Judge in 
Washington, D.C. in July 2006.

In short, the Board believes that this issue was properly 
developed for appellate purposes.  Further development would 
be a useless exercise.  Accordingly, the Board will proceed 
to a decision on the merits.

Pertinent law and regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2006).

Claims

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2006).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2006).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155 (2006).

Analysis

The RO has assigned an effective date of November 13, 2001 
for service connection for PTSD, based on the veteran's 
filing a claim for PTSD on that date.  The veteran seeks an 
earlier effective date, in essence contending that his 
initial claim for a "N.P. condition" [i.e. neuropsychiatric 
condition] which was filed on August 24, 1971 should be 
deemed to be a claim for service connection for PTSD.  He 
therefore seeks service connection as of the day after he 
left military service  
See 38 C.F.R. § 3.400(b) [if a claim was filed within one 
year after the veteran's separation from service on August 6, 
1971, service connection could be granted as of August 7, 
1971, the day immediately following separation].  

Based upon a complete review of the evidence on file, and for 
reasons and bases expressed immediately below, the Board 
finds that the currently assigned effective date of November 
13, 2001 is the earliest effective date assignable for 
service connection for PTSD as a matter of law.

As has been discussed in the law and regulations section 
above, the assignment of an effective date for service 
connection is in essence governed by the date of filing with 
VA of a claim therefore.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  
The Board's inquiry thus is limited by operation of law to 
whether a claim for entitlement to service connection for 
PSTD was filed after the veteran left military service, 
August 6, 1971 and before the current effective date of the 
award in question, November 13, 2001.  

The Board has carefully reviewed the record and can identify 
no communication from the veteran which may be considered to 
be a claim of entitlement to service connection for PTSD 
prior to the claim received on November 13, 2001.  
See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) 
[the Board must look at all communications that can be 
interpreted as a claim, formal or informal, for VA benefits].  
Indeed, the veteran himself has conceded that he did not file 
a claim for entitlement to service connection for PTSD prior 
to November 13, 2001.  See the July 2006 hearing transcript, 
page 5.  

Instead, the veteran argues that the effective date of 
service connection for PTSD should be the date the veteran 
first filed his claim of entitlement to service connection 
for a "nervous condition" in August 1971.  Id. at 4.  In 
essence, the veteran contends that the original claim for "a 
nervous condition" (diagnosed at the time as fugue state) in 
1971 was ultimately granted by the RO in 2003 in the form of 
service connection for PTSD, and that service connection for 
PTSD should thus go back to 1971.

However, entitlement to service connection for PTSD was not 
claimed by the veteran at that time.  Indeed, PTSD was not 
added to the Diagnostic and Statistical Manual of Mental 
Disorders (DSM- III) until 1980, and PTSD was not added to 
the VA Schedule for Rating Disabilities (Diagnostic Code 
9411) until April 11, 1980.  See VAOPGCPREC 26-97.

Thus, the veteran in essence contends that there is only one 
claim, encompassing any and all psychiatric disabilities, 
which dates back to August 1971.  For its part, the RO found 
that there are two claims, one dating to 1971 for a "nervous 
condition", which was denied in an unappealed June 1972 
rating decision; and the other dating to November 2001 for 
PTSD, which has been granted.  For reasons which are stated 
immediately below, the Board believes that the RO is correct 
as a matter of law.

The Court has specifically held that a claim for service 
connection for PTSD is a new and different claim than a claim 
for a nervous condition.  See Patton v. West, 12 Vet. App. 
272 (1999) [the Court held that the Board correctly reviewed 
the appellant's PTSD claim as an original claim, and not a 
claim to reopen a prior denial of service connection for a 
nervous condition]; see also Samuels v. West, 
11 Vet. App. 433 (1998) [a request to reopen a nervous 
disorder claim and a claim for PTSD are not the same claim].

Moreover, the United States Court of Appeals for the Federal 
Circuit has taken exactly the same position as the Board and 
the Court.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996) [a claim based on the diagnosis of a new mental 
disorder constitutes a new claim when the new disorder had 
not been diagnosed and considered at the time of the prior 
decision].

In short, based on the judicial precedent cited by the Board 
immediately above, the 1971 claim cannot be considered to be 
a claim for PTSD.  Therefore, an effective date for the award 
of service connection for PTSD cannot be based on that claim.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994) [where the law 
and not the evidence is dispositive, the claim must be denied 
because of a lack of entitlement under the law].  The initial 
claim of entitlement to service connection for PTSD, which 
was ultimately granted, was filed on November 13, 2001.  
November 13, 2001 was therefore correctly assigned as the 
effective date.  See 38 C.F.R. § 3.400 (2006). 

The Board observes in passing that even if the original claim 
in August 1971 may somehow be construed as a claim for 
service connection for PTSD (and as explained above the Board 
finds that such is manifestly not the case), that claim was 
finally denied by the RO in a June 1972 rating decision (the 
"nervous condition" being characterized as a fugue state).  
The veteran was notified of that decision and of his appeal 
rights by letter dated November 17, 1972; he did not appeal.  
[There is reference to a previous notification letter dated 
June 8, 1972, but that letter is not in the file, and the 
veteran wrote to the RO on November 1, 1972 asking about the 
status of the claim, indicating that he had not received  
notification prior to that time.] 

To some extent, the veteran appears to be raising an argument 
couched in equity, in that he contends that he evidenced PTSD 
long before he filed his claim for PTSD, and he should be 
compensated therefor.  However, the Board is bound by the law 
and is without authority to grant benefits on an equitable 
basis.  See 38 U.S.C.A. 
§§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  The Board has decided this case based 
on its application of this law to the pertinent facts.

In summary, based on the evidence of record, the Board finds 
the preponderance of the evidence is against the claim for 
entitlement to an effective date earlier than November 13, 
2001 for the grant of service connection for PTSD.  The 
benefit sought on appeal is accordingly denied.


ORDER

Entitlement to an effective date prior to November 13, 2001 
for the grant of service connection for PTSD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


